Citation Nr: 1523627	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from June 1973 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 Rating Decision which determined that the Veteran had submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hearing loss, and denied the claim on the merits by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2014, during which the Veteran and his wife presented testimony.  A transcript of said hearing has been associated with the record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with that hearing.  38 C.F.R. § 20.1304(c) (2014).  

In a November 2014 decision, the Board reopened and remanded the Veteran's claim for additional development, to include procuring a current VA examination and obtaining additional treatment records from the Veteran.  Review of the evidence of record reveals that the requested development has been completed to the extent possible.  That is, the Veteran was afforded the requested VA examination in January 2015.  However, although VA requested that the Veteran provide additional evidence through a November 2014 letter, he has not done so.  Hence, the claim will be addressed by the Board based upon the evidence of record.  

As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" (VVA) system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran has current disabilities of bilateral hearing loss.

2.  The Veteran experienced acoustic trauma in service.  

3.  Symptoms of bilateral hearing loss have been continuous since service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

The VCAA enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2014).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

B. Service Connection--Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).   In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In this case, the Veteran was diagnosed with bilateral sensorineural hearing loss (SNHL) during authorized VA examination in July 2007, December 2012, June 2013, and January 2015.  Hearing loss, sensorineural in nature, has been determined by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a Veteran served ninety days or more of active service, certain chronic diseases, including SNHL, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

C. Analysis-Service Connection for Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss due to military noise exposure.  He has submitted statements describing his in-service noise exposure and his belief that his in-service noise exposure caused his current bilateral hearing loss.  The Veteran's STRs show that during his May 1973 enlistment examination, the following pure tone thresholds, in decibels, were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
15
5
10
0
0

The Veteran checked "No" when asked during his medical history if he currently had, or had ever had, hearing loss or ear, nose, and throat trouble.  The Veteran's ears and ear drums were clinically evaluated as "normal."  

The Veteran's December 1973 discharge examination was negative for complaints and diagnosis of, or treatment for, hearing loss.  Audiological evaluation revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
10
5
10
5
5

The Veteran's ears and ear drums were again said to be "normal."  STRs also include a January 1974 infirmary treatment note indicating "[right] ear painful. . . .  Never had ear problems before. . . .  [Right] shows a fluid level can not clear.  Nasal congestion.  Lungs-coughing some, non productive (clear).  Imp[ression]:  serious otitis media [right] ear."  

The Veteran filed his claim for service connection for bilateral hearing loss in February 2007, stating that he was exposed to .50-caliber machine guns as well as M-16 rifles and .45-caliber pistols while serving in the Coast Guard.  He also reported that he was not issued, and did not wear, any protective hearing devices.  

The Veteran attended a VA audiological examination in July 2007.  He reported military noise exposure to include machine guns and cannon fire, and denied recreational noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
30
45
LEFT
20
15
45
50
50

Tympanograms were within normal limits.  The examiner diagnosed normal to moderately-severe bilateral SNHL.  The examiner indicated that the May 1973 and December 1973 hearing evaluations showed hearing within normal limits.  He concluded that it was less likely as not that the Veteran's hearing loss was related to military noise exposure, due to normal hearing upon discharge.  

Subsequently, the Veteran sought a private opinion concerning his hearing loss, which was furnished by Sherard's Hearing Aid Center in May 2012.  However, the report does not include full pure tone audiometric test results (i.e., specific decibel measurements).  Nor does it include speech recognition scores on the Maryland CNC word list.  Rather, said scores are those from an "NU-6" (Northwestern University Auditory Test No. 6).  

An August 2012 statement from private physician T.J. (who performed the May 2012 testing) opined that the Veteran's "bilateral [SNHL] is more than likely a result of the loud noises he was exposed to while serving aboard the U.S. Coast Guard.  This includes firing of the 50 caliber machine gun and 45 caliber pistol.  [The Veteran] was also exposed to the loud concussive noise of the 20mm cannon which was mounted on the ship he was stationed on."  

A lay statement from D.R. received in September 2012 stated that he knew the Veteran before and after his service in the U.S. Coast Guard, and he noticed a difference in the Veteran's hearing after discharge, and that his hearing had gotten much worse over the years.  

In a lay statement received in October 2012, R.D.A. related that he had known the Veteran since high school, remained in contact with him for 40 years, and upon the Veteran's return from service had to repeat questions to him, even though the Veteran did not exhibit hearing loss prior to service.

The Veteran attended a VA audiological examination in December 2012.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
45
55
LEFT
30
30
50
60
60

Bilateral SNHL was diagnosed.  The examining audiologist found that the Veteran's hearing loss was not at least as likely as not caused by service, because hearing was normal at separation, and there was no scientific basis for the existence of delayed onset of hearing loss due to acoustic trauma.  Military noise exposure consisted of cannons, machine guns, diesel engines, small arms, and water pumps.  Vocational noise exposure was denied, while recreational noise exposure was said to include power tools and all-terrain vehicles (ATVs).  

The Veteran was afforded a VA examination in June 2013 by the same audiologist who conducted the December 2012 evaluation.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
50
60
LEFT
30
35
55
55
65

Bilateral SNHL hearing loss was diagnosed.  The examining audiologist again found that the Veteran's hearing loss was not at least as likely as not caused by service, because hearing was normal at separation, and there was no scientific basis for the existence of delayed onset of hearing loss due to acoustic trauma.   Military noise exposure consisted of cannons, machine guns, diesel engines, small arms, and water pumps.  Vocational noise exposure was denied, while recreational noise exposure was said to include power tools and ATVs.  

In a September 2013 addendum, the VA audiologist stated that, with regard to the January 1974 in-service notation of right ear pain and impression of otitis media, it appeared that the Veteran incurred a right-ear infection treated with Actifed, and that it was at least as likely as not that hearing loss was related to right ear pain, the rationale being that there was no evidence the ear pain was recurrent.  The examiner concluded that "[a]n ENT [ear, nose & throat] consultation may be appropriate if further evidence warranted."  

In a lay statement from the Veteran's wife received in May 2014, she said that she had known the Veteran prior to his entry into service and that he had trouble hearing her upon his return from service, even though he did not have that difficulty prior to active duty.  

During his May 2014 videoconference hearing, the Veteran testified that during his Coast Guard service he had noise exposure from M-16s, 20-millimeter cannons, and .45-caliber weapons which were aboard ship.  (Hearing Transcript, Page 4).  The Veteran also testified that he was exposed to engine noise produced aboard ship by 4 diesel engines, and that he was not exposed to loud noises since service.  (Hearing Transcript, Page 5).  He testified that at one point during service, he noticed that he couldn't understand radio communications and began making recordings of radio conversations.  (Hearing Transcript, Page 7).  

In January 2015, the Veteran was afforded a VA ear, nose and throat (ENT) examination consultation.  The examining physician noted a long history of bilateral hearing loss, with worsening symptoms over the years, as well as noise exposure during Coast Guard service from artillery and rifle fire, in addition to machinery while working as a mechanic.  Also, right ear pain from right serous otitis media in 1974 was noted.  The Veteran denied sudden hearing loss and otitis media, and stated that he never had ear aches.  Examination of the ears showed the tympanic membranes to be clear.  Examination of the nose showed it to be clear, with no polyps.  The assessment was:  (1) SNHL, less likely than not related to military service because audiograms were normal upon entrance into service and upon separation; and (2) otalgia/serous otitis media, less likely than not related to military service because serous otitis media is frequently an isolated problem related to an upper respiratory infection and not linked to some incident of active duty.  

The Board finds that the Veteran currently has a bilateral SNHL disability for VA disability compensation purposes that meets the criteria of 38 C.F.R. § 3.385, as indicated by VA audiometric data in July 2007, December 2012, and June 2013.  Additionally, the Veteran has reported exposure to noise from various weaponry and artillery, and has submitted various lay statements from former comrades and his wife indicating that the Veteran's hearing had worsened upon his return from service.  Moreover, VA has stated that, with respect to the Veteran's tinnitus (for which service connection has been granted) that "at least a portion of" his tinnitus was due to military noise exposure.  See September 2007 Rating Decision,; see also July 2007 VA examination stating "it is at least as likely as not that the tinnitus is related to military noise exposure."  

The Board finds that the Veteran has made credible statements that hearing loss symptoms began in active service and have been continuous since service.  The Board finds the Veteran's assertions of the onset of hearing loss during service and his reports that he has had hearing loss symptomatology since service (in the context of the demonstrated in-service acoustic trauma and current diagnoses) are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  The record includes the favorable August 2012 statement of the private physician which indicated that it was more likely than not that hearing loss is due to acoustic trauma in service.  While the VA examination reports of record include opinions that hearing loss and tinnitus were not due to service, the Board finds that those opinions did not did not adequately address the credible lay evidence of symptoms of hearing loss in service and continuously since service.  The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See Hensley , 5 Vet. App. at 157 . Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


